Exhibit 10.3

 

[g121821kmi001.jpg]

 

December 8, 2014

 

Mr. Martin Dekker

 

Dear Martin:

 

On behalf of Bellerophon Therapeutics, I am pleased to offer you employment as
Vice President, Device Engineering commencing on or about January 19, 2015. The
purpose of this letter is to summarize the salient terms of your employment with
the Company, should you accept our offer.

 

1.              DUTIES

 

·                       You will report directly to me and will perform duties
customary to this position and any such other duties that may reasonably be
assigned from time to time by the Company.

 

2.              COMPENSATION, ANNUAL AND LONG-TERM INCENTIVES

 

·                       Your annual base salary will be $200,000.000, payable on
a bi-weekly cycle. Your base compensation will be subject to an annual review by
the Company.

 

·                       For each full calendar year during the period of your
service with Bellerophon Therapeutics (the “Employment Period”), you will be
eligible to receive, on the same basis as other employees of Bellerophon, an
annual bonus based on the achievement of various goals. For the 2015 performance
year, you will be eligible to receive a bonus at the target level of 30% of your
base salary.

 

·                       The Company will grant you the option to purchase 75,000
shares of Bellerophon common stock (such shares, including any securities into
which such shares are changed or for which such shares are exchanged, the
“Common Stock”) at a per share exercise price equal to the fair value of the
Common Stock at the date you commence employment with the company (as determined
by the Board of Directors of the Company) (the “Option”). The Option shall be
evidenced by the form of Stock Option Agreement provided to you and your
acknowledged receipt thereof.

 

·                       The Company will provide relocation assistance to you in
a lump sum payment of $50,000.00. The Company will pay this amount (less
applicable withholding taxes) within thirty (30) days following your employment
start date. If you are discharged from the Company for cause or leave the
Company voluntarily prior to your first anniversary, you will be required to
repay the full amount of $50,000.00.

 

53 Frontage Road, Suite 301, Hampton, NJ 08827 | 908-574-4770 | bellerophon.com

 

--------------------------------------------------------------------------------


 

3.              BENEFITS

 

·                       You will be eligible to participate, on the same basis
as other employees of the Company, in any medical, dental, disability, life
insurance and 401(k) plans maintained by the Company for the benefit of its
employees. A summary of these benefits is attached to this letter.

 

·                       You will be eligible to receive, on the same basis as
other similarly situated employees of the Company, any other employee benefits,
including ten (10) paid holidays and twenty (20) paid time off (PTO) days.

 

4.              OTHER TERMS AND CONDITIONS OF EMPLOYMENT

 

·                       On your first day of work, you must provide a completed
Employment Verification Form (Form I-9) with required supporting documents.

 

·                       While you are employed by the Company, you will be
expected to devote your full working time, energy, skill and experience in the
performance of your duties, which may be redefined or modified by the Company
from time to time.

 

·                       The Company’s employment offer is contingent upon your
successful completion of a background check, drug screen and completed reference
check.

 

·                       By signing this letter you agree that this offer is
personal and confidential and should not be discussed with any other employees
in the Company.

 

·                       Your employment with the Company is at will. You or the
Company may terminate the employment relationship at any time with or without
cause. This letter is not a contract, nor a promise of employment for any
specific duration.

 

·                       The above salary information is communicated as a yearly
rate solely for your information and does not constitute a promise of employment
for any fixed term.

 

·                       This letter and its enclosures constitute the final and
complete agreement with respect to your employment and supersede any prior or
contemporaneous discussions, representations or commitments. The letter cannot
be modified except in writing signed by both parties.

 

5.              OBLIGATIONS TO PRIOR EMPLOYER

 

·                       By accepting this offer, you represent that you are not
a party to and have not been a party to any employment agreement which could
interfere with your employment with Bellerophon, except those which you identify
to me and, to the

 

2

--------------------------------------------------------------------------------


 

extent possible, submit copies of the agreement. This offer is contingent upon a
review of these agreements, prior to your starting date, to insure that you are
under no legal restraints with regard to your employment with Bellerophon.

 

If you agree with the terms and conditions of this offer, please indicate below
by signing and dating this letter in the spaces provided and return an executed
copy to me.

 

We are very much looking forward to having you join our team.

 

Sincerely,

 

 

 

 

 

/s/ Jonathan Peacock

 

Jonathan Peacock

 

Chairman & CEO

 

Bellerophon Therapeutics

 

 

ACCEPTANCE:

 

 

/s/ Martin Dekker

 

Dec 8th 2014

Employee Signature verifying review

 

Date

and acceptance of above information

 

 

 

3

--------------------------------------------------------------------------------